Exhibit 4.3 TERM LOAN A NOTE April 26, 2016 Roanoke, Virginia FOR VALUE RECEIVED, OPTICAL CABLE CORPORATION , a Virginia corporation (the “ Borrower ”), hereby promises to pay to the order of BANK OF NORTH CAROLINA , a North Carolina banking corporation (the “ Lender ”), at the times and in the manner hereinafter set forth, the principal sum of ONE MILLION, EIGHT HUNDRED SIXTEEN THOUSAND, SIX HUNDRED NINE AND 03/100 DOLLARS ($1,816,609.03), together with accrued interest, at the rate or rates hereinafter set forth, on the unpaid principal balance hereof from time to time, from the date of this Note through and including the date the entire unpaid principal balance hereof has been indefeasibly paid in full. 1.
